Citation Nr: 0204517	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  99-11 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for the residuals of a 
right middle finger fracture.  

2. Entitlement to service connection for external 
hemorrhoids.  

3. Entitlement to service connection for migraine headaches.

In a later decision, the Board will address the issues of 
entitlement to service connection for a tubal ligation; 
cervical dysplasia, cervical epithelium, and chronic 
cervicitis and for a disability rating greater than assigned 
for granulomatous process


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from April 1980 to February 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO). 

The record reflects that by rating decision dated in March 
1999, the appellant was in part granted service connection 
for an appendectomy scar and a zero percent evaluation was 
assigned.  Although the appellant submitted a notice of 
disagreement later that month, in her substantive appeal, the 
appellant limited her appeal to the seven other issues that 
were the subject of the March 1999 rating decision and her 
notice of disagreement.  Because the appellant has so limited 
her appeal, the rating of appendectomy scar is not before the 
Board for review.  38 U.S.C.A. § 7105(a) and 38 C.F.R. § 
20.200.  

The record also reflects that by rating decision dated in 
June 1999, service connection was denied for hilus pulmonis, 
pneumothorax, emphysema, as well as entitlement to a 
disability rating greater than zero percent for granulomatous 
process and a 10 percent evaluation based upon multiple, 
noncompensable service-connected disorders.  Although the 
appellant submitted a notice of disagreement as to the rating 
decision in June 1999, in her substantive appeal, the 
appellant limited her appeal to the rating of the 
granulomatous process.  Because the appellant has not 
completed her appeal with regard to the other issues, they 
are also not before the Board for review.  38 U.S.C.A. § 
7105(a) and 38 C.F.R. § 20.200.  

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West Supp 2001).  Regulations have been 
implemented in support of the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

The record reflects that by letter dated in March 2001, the 
appellant was apprised of the provisions of the VCAA and how 
it applied to her claims.  In addition to being advised of 
the evidence required to substantiate her claim, she was also 
informed that VA was not in receipt of those service medical 
records covering the period from 1980 to 1990.  Additionally, 
the appellant was also generally advised of the evidence 
required to substantiate her claims in numerous Statements of 
the Case.  

Pursuant to 38 U.S.C. § 5103A(a)(1), VA is required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a VA 
benefit under a law administered by the Secretary.  Under 38 
U.S.C. 
§ 5103A(b)(1), VA shall make reasonable efforts to obtain 
relevant records identified by the claimant, and those 
efforts shall continue until the records are obtained unless 
it is reasonably certain that such records either do not 
exist or that further efforts to obtain those records would 
be futile.

In this matter, it appears that the appellant's service 
medical records for the period from 1980 until 1990 were lost 
while she was serving on active duty with the U.S. Army and 
they were not recovered by the service department.  Although 
the appellant reported in August 2001 that while she had 
served on active duty, she was known under three last names, 
this fact was undoubtedly known to the service department at 
the time of her active duty and its search for her records.  
Indeed, in a January 1991 service department physical 
examination report, the appellant stated that the purpose of 
the examination was that her service medical records were 
lost.  By correspondence dated in May 2001, the National 
Personnel Records Center (NPRC) informed the appellant that 
any of her service medical records on file would have been 
forwarded to VA.

Given that the appellant's service medical records were lost 
prior to her discharge from active duty, the military 
department apparently saw fit that the appellant should 
receive a medical examination for the specific purpose of 
clarifying her physical condition in view of that loss, and 
that the NPRC has advised that it has no further records, the 
Board is of the opinion that further efforts to locate these 
records would be futile.  38 U.S.C. § 5103A(b)(1).   Given 
the numerous advisements accorded to the appellant, and the 
nature of her claims for service connection for a right 
finger disability, hemorrhoids and headaches, the appellant 
has been made aware of the evidence and information needed to 
substantiate these claims, and there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development to satisfy the requirements of VCAA is not 
warranted.  38 U.S.C.A. § 5103, 5103A (West Supp. 2001).  

The Board is undertaking additional development with respect 
to the issues of entitlement to service connection for a 
tubal ligation; cervical dysplasia, cervical epithelium, and 
chronic cervicitis and for a disability rating greater than 
assigned for granulomatous process on a de novo basis, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing a 
response to the notice, the Board will prepare a separate 
decision addressing these issues.



FINDINGS OF FACT

1.  The appellant did not sustain a right finger fracture 
during the course of, or as a result of, active duty.

2.  The appellant did not sustain hemorrhoids during the 
course of, or as a result of, active duty. 

3.  The appellant sustained a headache disorder during active 
duty.  


CONCLUSIONS OF LAW

1.  A right finger fracture was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).

2.  Hemorrhoids were not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. § 
3.303 (2001).

3.  A headache disorder was incurred on active service.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant underwent a service department physical 
examination in January 1991, whose purpose was to rectify the 
"lost record."  The appellant reported that she was in 
"good health."  In relevant part, she denied having a 
broken bones, piles or rectal disease.  The appellant's upper 
extremities, and musculoskeletal system was reported to be 
normal.  

In February 1991, the appellant's PULHES physical profile 
noted to be:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower 
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

 The "PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service.  See Odiorne v. Principi, 
3 Vet. App. 456, 457 (1992); 

The appellant underwent a pre-separation physical examination 
in November 1991.  In part, she reported that she had broken 
bones without any mention of their specificity.  She added 
that she had had an unspecified head injury, and headaches 
almost every day during the preceding month.  The appellant's 
PULHES profile in November 1991 was:  

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower 
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

The appellant underwent a VA physical examination in February 
1999.  She reported that she had a fracture to the right 
middle finger in 1989.  She stated that surgery was not 
performed.  The appellant was diagnosed to have a residual 
fracture of the right middle finger.  

During the February 1999 VA examination, the appellant 
reported that she had a history of hemorrhoids since 1981.  
She was noted to have three external hemorrhoids.  

The appellant also reported that she had had headaches 
beginning in October 1981, and that they occurred 
approximately twice a week.  The appellant was diagnosed to 
have migraine headaches.  


Service connection for the residuals of a right middle finger 
fracture 
and for hemorrhoids  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time. 38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

As noted, the bulk of the appellant's service medical records 
were lost while she was serving on active duty with the U.S. 
Army and are unrecoverable.  However, the record reflects 
that the appellant denied having broken bones in January 
1991, and reported that she had broken unspecified bones at 
some unspecified time during her November 1991 pre-separation 
physical examination.  Significantly, there is no evidence of 
a right finger disability between the appellant's February 
1992 separation and the time she applied for service 
connection in December 1998.

In these circumstances, the preponderance of the evidence is 
clearly against the claim.  Although the appellant reported 
she had broken unknown bones at some unknown period, it is 
unknown whether her November 1991 reference is to any pre-
service or in-service incident.  The Board finds the 
appellant's PULHES profiles highly probative in this regard, 
as well as the lack of any mention of a continuing right 
middle finger disability in either of the service department 
physical examination reports.  

The Board thus denies the appellant's right finger fracture 
claim on the basis that there is no evidence of an in-service 
right finger fracture.  Although the appellant informed the 
February 1999 VA examiner that she had so injured her finger 
while on active duty, the mere transcription of medical 
history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  See Leshore  v. Brown, 8 Vet. App. 
406 (1995) and Swann v. Brown, 5 Vet. App. 229 (1993).    

Similarly, there is no in-service evidence of a hemorrhoidal 
disorder.  The appellant denied the disorder in question 
during service department physical examinations in January 
and November 1991 and the clinical findings then recorded are 
devoid of any mention of hemorrhoids.  

In these circumstances, the appellant's claims of service 
connection for the residuals of a right finger fracture and 
for hemorrhoids are denied.


Service connection for migraine headaches

As noted, shortly before she was separated from active duty, 
the appellant reported that she was having headaches on an 
almost daily basis.  Although she presented a different 
factual account of their onset to the VA examiner in February 
1999, the appellant nonetheless reported that her headaches 
began while she was serving on active duty.  Significantly, 
the appellant reported that these headaches continued to 
occur approximately twice per week.  

As noted, service connection may appropriately be granted for 
a chronic disorder under the provisions of 38 C.F.R. § 
3.303(b) where evidence, regardless of its date, shows that a 
veteran had a chronic condition in service or during an 
applicable presumption period, and that the same condition 
currently exists. Such evidence must be medical unless the 
condition at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence. 

In these circumstances, the Board is of the opinion that the 
appellant has shown such chronicity of the disorder in 
question, and service connection will be granted on this 
basis.   


ORDER

Service connection for the residuals of a right middle finger 
fracture is denied.

Service connection for hemorrhoids is denied.

Service connection for migraine headaches is granted.




		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

